 Case 21-10101-amc        Doc 15      Filed 02/05/21 Entered 02/05/21 16:34:41    Desc Main
                                      Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


  In re                                           :   Chapter      13

                                                  :
  Lorine Denise Jones
                                                  :

                         Debtor                   :   Bankruptcy No. 21-10101-amc


                                               ORDER


               AND NOW, it is ORDERED that since the debtor(s) have failed to

  timely file the documents required by the order dated January 15, 2021, this case

  is hereby DISMISSED.




Date: February 5, 2021
                                                      Ashely M. Chan
                                                      United States Bankruptcy Judge



  Missing Documents:
                                  Matrix List of Creditors
                                  Chapter 13 Plan
                                  Pro Se Statement
                                  Statement of Financial Affairs




  bfmisdoc
